Citation Nr: 0403682	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-16 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel



INTRODUCTION

The veteran had active service from December 1966 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that denied, in 
pertinent part, service connection for bilateral hearing loss 
disability.  The veteran has been represented by the Veterans 
of Foreign Wars of the United States throughout this appeal.

The issue of the veteran's entitlement to service connection 
for bilateral hearing loss disability is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The Department of Veterans' Affairs (VA) will notify you if 
further action is required on your part.


REMAND

Clinical notes from February 1987 to March 1996 reflect that 
the veteran received treatment from N. P. Horner, M.D.  In an 
August 1995 written statement, C. A. Lapham, M.D., noted that 
there was a decrease in the veteran's hearing.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant VA and private treatment records 
that could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

In a February 2003 notice of disagreement, the veteran 
requested a VA compensation examination for bilateral hearing 
loss disability.  His DD-214 indicates that he was radio 
operator.  The veteran's service entry and separation 
audiological evaluations show evidence of hearing loss, 
greater on entrance than upon discharge.  The Court has held 
that the absence of a ratable in-service increase in 
disability would not preclude a determination of an actual 
increase in disability.  Hensley v. Brown, 5 Vet. App. 155, 
163 (1993).  The Board finds that a VA compensation 
examination would be helpful in determining whether the 
hearing loss noted on entrance into service increased in 
severity beyond its natural progression during active 
service.  The Court has held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the VA 
is required to inform the appellant (1) of the information 
and evidence not of record that is necessary to substantiate 
the application, (2) the information and evidence that the VA 
will seek to provide, (3) the information and evidence that 
the appellant is expected to provide; and (4) notice that the 
claimant is to provide any evidence in his or her possession 
that pertains to the claim.  The Veterans Claims Assistance 
Act of 2000 (VCAA) notice issued to the veteran is deficient.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claim.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to the addresses of and 
approximate dates he received treatment 
from N. P. Horner, M.D. and C. A. Lapham, 
M.D., and any other healthcare provider 
who has treated him for hearing loss.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact the listed physicians and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

3. The RO should then schedule the 
veteran for a VA compensation 
examination.  The examiner should advance 
an opinion as to whether is it more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's bilateral hearing loss 
disability increased in severity beyond 
its natural progression during active 
service.  Send the claims folder, 
including a copy of this REMAND, to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


